                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON

 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
                                               )
 v.                                            )     Case No. 1:19-cr-00047
                                               )
 ASHLEY NICHOLE FIRESTONE                      )
                                               )

 RESPONSE TO DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

      Defendant Ashley Firestone, who is twenty-eight years old, seeks compassionate

release due to her potential exposure to COVID-19 and her desire to care for her family.

ECF No. 400. Although Firestone has exhausted her administrative remedies, she has not

offered an “extraordinary and compelling reason[]” for her release.       Moreover, the

sentencing considerations listed in 18 U.S.C. § 3553(a) weigh against her release.

Firestone’s Motion should be denied.

I.    BACKGROUND

      A. Firestone’s Criminal Conduct

      In October 2019, a federal grand jury charged Firestone and ten other defendants in

a methamphetamine-distribution conspiracy. ECF No. 24. Count One of the Indictment

charged Firestone and her codefendants with conspiring to knowingly and intentionally

distribute, and possess with the intent to distribute, 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1). Count Two charged Firestone and a codefendant with possession with the


                                           1
intent to distribute fifty grams or more of a mixture or substance containing a detectable

amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Firestone pled guilty

to Count One and the lesser included offense of possession with the intent to distribute fifty

grams or more of a mixture or substance containing a detectable amount of

methamphetamine. ECF No. 311 ¶ 2. The Pre-Sentence Investigation Report (“PSR”)

included these facts, to which Firestone and the government agreed:

       [F]rom on or about October 15, 2018, through on or about August 16, 2019,
       in the Western District of Virginia and elsewhere, the defendant did
       knowingly, intentionally, and unlawfully conspire to distribute, possess with
       the intent to distribute, and actually distribute 50 grams or more of a mixture
       and substance containing methamphetamine, its salts, isomers, and salts of
       its isomers, a Schedule II controlled substance.

       The defendant admits that she participated in this conspiracy to distribute
       controlled substances in Virginia, to include participating in the acquisition
       of controlled substances with other co-defendants for the purpose of
       distributing controlled substances and actually distributing controlled
       substances, both individually and with other co-defendants, throughout the
       Western District of Virginia.

       The defendant admits that she acquired methamphetamine from several co-
       defendants charged in this conspiracy and other unindicted individuals for
       the purpose of redistribution in the Western District of Virginia during the
       time of this conspiracy.

       She further admits that upon her arrest on November 14, 2018, in Smyth
       County, Virginia, a quantity of methamphetamine was seized from her
       person. At that time, the defendant admitted in an interview with law
       enforcement that she and another co-defendant had recently distributed
       approximately two ounces of methamphetamine and that they intended to
       distribute the remaining methamphetamine seized from them on that date.
       The defendant also admitted during an interview with law enforcement on
       the same date her participation in this conspiracy, to include the extent of her
       distribution activities with other co-defendants and other unindicted
       individuals involved in this conspiracy. The defendant further admitted that
       she was awaiting and additional delivery of methamphetamine for
       distribution purposes.

                                              2
       The defendant admits she conservatively distributed, possessed with the
       intent to distribute, and trafficked at least 50 grams but less than 200 grams
       of a mixture and substance containing methamphetamine, its salts, isomers,
       and salts of its isomers, a Schedule II controlled substance.

ECF No. 311 ¶¶ 7–12.

       Firestone’s pre-indictment criminal history was relatively minor, and it resulted in

a criminal history category of I. Id. ¶ 29–30. Based on a total offense level of nineteen

and a criminal history category of I, the Sentencing Guidelines suggested a term of

imprisonment from 30 to 37 months. Firestone also faced the five-year minimum term set

forth in 21 U.S.C. § 841(b)(1)(B), but the PSR noted that the Court could sentence

Firestone below that minimum term in accordance with 18 U.S.C. § 3553(f)(1)–(5).

Roughly three months ago, on September 10, 2020, the Court sentenced Firestone to sixty

months of imprisonment. Firestone is currently serving her time at FPC Alderson.

       B. Firestone’s Request for Compassionate Release.

       In her Motion, Firestone says that she is seeking release because she has “2 kids

who need [her],” 1 her parents are not “in the best of health,” her anxiety and depression are

“pretty severe,” and she is worried about contracting COVID-19. Aside from her anxiety

and depression, Firestone does not claim to have any medical conditions. BOP records

indicate that Firestone sought compassionate release from her warden, and the warden

denied her request on November 17, 2020.



       1
         Firestone’s Sentencing Memorandum noted that she did “not have physical or
legal custody of her children,” though she was “making plans . . . to file for and regain
physical custody.” ECF No. 309 at 2–4.
                                              3
II.    BOP’S RESPONSE TO COVID-19

       A. BOP’s Actions to Protect Inmates from COVID-19

       In January 2020, BOP began planning for potential coronavirus transmissions. At

that time, the agency established a working group to develop policies in consultation with

subject matter experts in the CDC, including by reviewing guidance from the World Health

Organization. BOP has taken aggressive steps to protect inmates’ health and keep COVID-

19 outside of its facilities.

       In mid-March, BOP implemented an action plan to “mitigate the spread of COVID-

19” in prisons, for the protection of both inmates and staff. 2 This Action Plan involved (1)

screening of inmates and staff; (2) establishment of quarantine areas within facilities; (3)

suspension of social visits and tours; (4) suspension of legal visits; (5) suspension of inmate

movements; and (6) modification of operations to maximize social distancing.

       On March 31, 2020, BOP announced “Phase Five” of its COVID-19 response “[i]n

response to a growing number of quarantine and isolation cases in our facilities.” 3 The

Phase Five response was extended through Phase Six and Phase Seven plans. 4 BOP



       2
          BOP, COVID-19 Action Plan: Agency-Wide Modified Operations (Mar. 13,
2020), https://www.bop.gov/resources/news/20200313_covid-19.jsp (last visited Dec. 28,
2020).
       3
          BOP, COVID-19 Action Plan: Phase Five, (Mar. 31, 2020)
https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last visited
Dec. 28, 2020).
       4
          BOP, COVID-19 Action Plan: Phase Six (Apr. 14, 2020),
https://www.bop.gov/resources/news/pdfs/20200414_press_release_action_plan_6.pdf;
Fed. Bureau of Prisons, Action Plan Phase VII (May 20, 2020),
                                              4
continued its phased response and has resumed certain normal operations. Additionally,

BOP issued cloth face masks to all inmates and staff, common areas are sanitized multiple

times a day, and cells can be cleaned at least once a day. 5

       BOP is devoting all available resources to executing the directive from the Attorney

General. BOP professionals continue to monitor this situation and adjust practices as

necessary to maintain the safety of prison staff and inmates while also fulfilling its mandate

of incarcerating all persons sentenced or detained under judicial orders.

       Unfortunately, and inevitably, some inmates have become ill, and more inmates

likely will become ill in the weeks ahead. But the BOP must consider its concern for the

health of its inmates and staff alongside other critical considerations. For example,

notwithstanding the current pandemic crisis, the BOP must carry out its mandate to

incarcerate sentenced criminals to protect the public. It must consider the effect of a mass

release on the safety and health of both the inmate population and the community. And it

must consider many other factors, including the availability of both transportation for

inmates, at a time that interstate transportation services often used by released inmates are

providing reduced service; and supervision of inmates once released, at a time when the

U.S. Probation Office has reduced home visits and supervision.




https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp (last visited
Dec. 28, 2020).
       5
        BOP, Correcting Myths and Misinformation About BOP and COVID-19, available
at             https://www.bop.gov/coronavirus/docs/correcting_myths_and_misinform
ation_bop_covid19.pdf.
                                              5
       B. BOP’s Efforts Relating to Home Confinement

       In an effort to relieve the strain on BOP facilities and assist inmates who are most

vulnerable to the disease and pose the least threat to the community, BOP is exercising

greater authority to designate inmates for home confinement. United States Attorney

General William P. Barr directed BOP to prioritize transferring inmates to home

confinement in appropriate circumstances when those inmates are vulnerable to COVID-

19 under the CDC risk factors—particularly those at institutions where there have been

COVID-19 outbreaks.

       Attorney General Barr published two memoranda directing the increased use of

home confinement for inmates at institutions most affected by the COVID-19 outbreak. 6

First, on March 26, 2020, Attorney General Barr directed BOP to use home confinement,

where appropriate, to protect the health and safety of BOP personnel and the people in their

custody. Attorney General Barr, however, directed BOP to weigh several factors before

determining which inmates would be appropriate for home confinement, including:

           • The age and vulnerability of the inmate to COVID-10, in accordance
             with CDC guidelines;

           • The security level of the facility currently holding the inmate, with
             priority given to inmates residing in low and minimum security
             facilities;

           • The inmate’s conduct in prison, with inmates who have engaged in
             violent or gang-related activity in prison or who have incurred a BOP

       6
         Mem. from Attorney General to Director of BOP (Mar. 26, 2020), available at
https://dojnet.doj.gov/usao/eousa/ole/tables/misc/aghome.pdf; Mem. from Attorney
General        to      BOP       Dir.      (Apr.     3,     2020), available      at
https://dojnet.doj.gov/usao/eousa/ole/tables/misc/agcovid2.pdf.

                                             6
               violation within the last year not receiving priority treatment under
               this Memorandum;

            • The inmate’s score under PATTERN, with inmates who have
              anything above a minimum score not receiving priority treatment
              under this Memorandum;

            • Whether the inmate has a demonstrated and verifiable re-entry plan
              that will prevent recidivism and maximize public safety, including
              verification that the conditions under which the inmate would be
              confined upon release would present a lower risk of contracting
              COVID-19 than the inmate would face in his or her BOP facility;

            • The inmate’s crime of conviction, and assessment of the danger
              posed by the inmate to the community. Some offenses, such as sex
              offenses, will render an inmate ineligible for home detention. Other
              serious offenses should weigh more heavily against consideration for
              home detention. 7

The Memorandum further directed that in addition to the above-listed factors,

              before granting any inmate discretionary release, the BOP
              Medical Director, or someone he designates, will, based on
              CDC guidance, make an assessment of the inmate’s risk
              factors for severe COVID-19 illness, risks of COVID-10 at
              the inmate’s prison facility, as well as the risks of COVID-19
              at the location in which the inmate seeks home confinement.

Id. at 2.

        On April 3, 2020, Attorney General Barr directed BOP to “give priority in

implementing these new standards to the most vulnerable inmates at the most affected

facilities,” consistent with the remainder of the Attorney General’s guidance. 8 He asked BOP



        7
         Mem. from Attorney General to Director of BOP (Mar. 26, 2020) at 1–2, available
at https://dojnet.doj.gov/usao/eousa/ole/tables/misc/aghome.pdf.
        8
          Mem. from Attorney General to BOP Dir. (Apr. 3, 2020), available at
https://dojnet.doj.gov/usao/eousa/ole/tables/misc/agcovid2.pdf.

                                             7
to “immediately review all inmates who have COVID-19 risk factors, as established by the

CDC.” Id.

       BOP is devoting all available resources to executing the directive from the Attorney

General, stating the “BOP has begun immediately reviewing all inmates who have COVID-

19 risk factors, as described by the CDC, to determine which inmates are suitable for home

confinement.” 9 Since the March 26th memorandum, BOP has placed an additional 8,020

inmates on home confinement. 10 BOP continues to grant reductions in sentences for

compassionate release and adjust practices as necessary to maintain the safety of prison

staff and inmates while also fulfilling its mandate of incarcerating all persons sentenced or

detained under judicial orders.

       C. Firestone Is Not Being Considered for Home Confinement Through BOP’s
          Prioritization Program.

       Firestone is not currently identified on her institution’s list of inmates eligible for

home confinement under BOP’s program. BOP will continue to monitor Firestone’s risk

of exposure to COVID-19 as part of the priority home confinement program. If she cannot

obtain home confinement under the BOP’s priority program, Firestone is not likely a

suitable candidate for compassionate release.




       9
          BOP, Update on COVID-19 and Home Confinement, (Apr. 5, 2020)
https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp (last
visited Dec. 28, 2020).
       10
              BOP,       COVID-19            Home        Confinement            Information,
https://www.bop.gov/coronavirus/ (last visited Dec. 28, 2020).
                                              8
III.   ARGUMENT

       A. The Government Concedes                  that   Firestone   Has   Exhausted   Her
          Administrative Remedies.

       Section 3582(c)(1)(A) permits the Court to grant a motion for compassionate

release, but only if “the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of

30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The regulation governing the form of an

inmate’s request for compassionate release states:

              (a) A request for a motion under 18 U.S.C. 4205(g) or
                  3582(c)(1)(A) shall be submitted to the Warden.
                  Ordinarily, the request shall be in writing, and submitted by
                  the inmate. An inmate may initiate a request for
                  consideration under 18 U.S.C. 4205(g) or 3582(c)(1)(A)
                  only when there are particularly extraordinary or
                  compelling circumstances which could not reasonably have
                  been foreseen by the court at the time of sentencing. The
                  inmate’s request shall at a minimum contain the following
                  information:

                        (1) The extraordinary or compelling circumstances that
                            the inmate believes warrant consideration.

                        (2) Proposed release plans, including where the inmate
                            will reside, how the inmate will support
                            himself/herself, and, if the basis for the request
                            involves the inmate’s health, information on where
                            the inmate will receive medical treatment, and how
                            the inmate will pay for such treatment.

28 C.F.R. § 571.61(a). Because Firestone asked her warden for compassionate release and

the warden denied her request on November 17th, the government concedes that Firestone

may seek this relief.

                                               9
       B. Firestone’s Motion Fails on the Merits

              1. Firestone has not presented an “extraordinary and compelling”
                 reason.

       The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the

First Step Act on December 21, 2018, provides that the “court may not modify a term of

imprisonment once it has been imposed except that . . . after considering the factors set

forth in section 3553(a) to the extent that they are applicable, if it finds

that . . . extraordinary and compelling reasons warrant such a reduction . . . and that such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.”

       In general, the defendant has the burden to show the “rare” and “extraordinary”

circumstances meeting the test for compassionate release. See United States v. Brewington,

No. 2:12-cr-9, 2019 WL 3317972, at *2 (W.D. Va. July 24, 2019) (Jones, J.); United States

v. Willis, No. 15-cr-3764, 2019 WL 2403192, at *3 (D.N.M. June 7, 2019); United States

v. Gutierrez, No. CR 05-0217, 2019 WL1472320, at *2 (D.N.M. Apr. 3, 2019). In

determining what constitutes “extraordinary and compelling reasons,” courts should

consider the related policy statements under the United States Sentencing Guidelines. See,

e.g., United States v. Muncy, No. 1:15-cr-25, 2020 WL 2614614, at *1 (W.D. Va. May 22,

2020); United States v. Overcash, 3:15-cr-263, 2019 WL 1472104, at *2 (W.D.N.C. Apr.

3, 2019) (applying what the Sentencing Guidelines defined as “extraordinary and

compelling reasons”).




                                             10
       Firestone fails to meet her burden. She is only twenty-eight years old, and she points

to no medical condition that would put her at an increased risk for severe illness if she

contracted the virus that causes COVID-19. Without more, Firestone’s concerns about

COVID-19 are not “rare” or “extraordinary” circumstances that would merit her release.

       Further, the Sentencing Guidelines’ policy statement does not identify the need to

care for one’s parents or children as an extraordinary and compelling reason. Instead, the

policy statement recognizes two family circumstances that are extraordinary and

compelling: “(i) The death or incapacitation of the caregiver of the defendant’s minor child

or minor children[, and] (ii) The incapacitation of the defendant’s spouse or registered

partner when the defendant would be the only available caregiver for the spouse or

registered partner.” U.S.S.G. § 1B1.13, application note 1(C). Firestone has not claimed

that she faces any such circumstance. Moreover, at the time of her sentencing, she did not

have custody of her children. See supra n.1. This is insufficient to satisfy Firestone’s

burden of proof. Therefore, Firestone has not presented a basis for compassionate release.

              2. The § 3553(a) Factors Also Weigh Against a Sentencing Reduction.

       Firestone should not be released because the § 3553(a) factors do not support a

sentence reduction for compassionate release. Firestone was involved in a significant drug

conspiracy, and the Court sentenced her for that conduct little more than three months ago.

Releasing her now would not serve the purposes of sentencing. Therefore, the § 3553

factors—including the nature and circumstances of the offense, the need to reflect the

seriousness of the offense, promoting respect for the law, and providing just punishment

for the offense—weigh against Firestone’s release.

                                             11
       In addition, Firestone’s release plan is inadequate.     Firestone has given no

information about how she would travel home, how she would travel to medical

appointments, how she would pay for medical appointments, how she would care for

herself if she contracted COVID-19, or how she would prevent others from being infected

with COVID-19 if she were currently infectious.

       In summary, the Court should deny this Motion because Firestone has not provided

an extraordinary and compelling reason for her release, and the § 3553(a) factors fail to

support any sentence reduction.       As such, Firestone cannot carry her “burden of

establishing that compassionate release is warranted.” United States v. Vazquez-Ahumada,

No. 5:18-cr-5, 2020 WL 2476160, at *3 (W.D. Va. May 13, 2020) (Dillon, J.).

                                     CONCLUSION

       For these reasons, Firestone’s motion should be denied. Should the Court disagree,

the government respectfully requests confirmation of an approved home plan and that the

Court order any remaining time Firestone would have spent in prison be served as a term

of home confinement during her supervised release period. The government also requests

the Court order a fourteen-day quarantine at the BOP; a fourteen-day quarantine at home;

COVID-19 testing before her release; and the use of masks, gloves, and social distancing

during her release, including her transport.

       Date: December 28, 2020            Respectfully submitted,

                                          DANIEL P. BUBAR
                                          Acting United States Attorney

                                          s/ Whitney D. Pierce
                                          Assistant United States Attorney

                                               12
U.S. Attorney’s Office
180 West Main Street, Suite B19
Abingdon, Virginia 24210
VSB No.: 82520
276-628-4161
276-628-7399 (fax)
USAVAW.ECFAbingdon@usdoj.gov




 13
                             CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to counsel for defendant.


                                                  s/ Whitney D. Pierce
                                                  Assistant United States Attorney




                                             14
